Concurring in the result, I am yet constrained to question the extent to which what the parties may have contemplated or should *Page 405 
have foreseen is stressed as a proper standard for measuring damages. That proposition harks back to Hadley v. Baxendale, 9 Ex. 341, 353. It is too often overlooked that the rule of that case, generally followed but much criticized, was stated in the disjunctive. It declared that damages recoverable for breach of contract "should be such as may fairly and reasonably be considered either arising naturally, i. e. according to the usual course of things, from such breach of contract itself, or such as may reasonably be supposed to have been in the contemplation of both parties, at the time they made the contract, as the probable result of the breach." Hence, if that rule is always to govern, what the parties contemplated or should have foreseen is immaterial if the damage may reasonably be considered as "arising naturally," whatever that may mean.
The criticism of the rule of Hadley v. Baxendale in Bergquist v. Kreidler, 158 Minn. 127, 196 N.W. 964, does appear to ignore "the evident purpose of the rule, to enable judges to limit the liability for unknown risks of one who enters a contract." McCormick, Damages (1935) p. 566, note 19. But that is one reason why I am still rebellious against the extent to which the yardstick of contemplation has been used as a means by which judges have substituted their notions concerning damages for a verdict. Certainly no such judge-made rule should permit its authors to invade the constitutional province of the jury.
The problem is one of causation, nothing more. The dictum in Emerson v. Pacific C.  N. Packing Co. 96 Minn. 1, 5,104 N.W. 573, 574, 1 L.R.A. (N.S.) 445, 113 A.S.R. 603,6 Ann. Cas. 973, to the contrary notwithstanding, damages are not, in the ordinary case of breach of contract, "based upon mutual consent, expressed or implied." The whole question is what has been the injurious result upon one litigant of a wrong done him by the other.
However any rule is formulated, it invites error to the extent that it renders possible the denial of compensation for the proximate result of a wrong. Parties to a contract, proceeding honestly, intend performance rather than breach. No mental operation of either, except as otherwise expressed in the contract, is usually directed to the consequences of breach. Therefore, no such consequences *Page 406 
are ordinarily in the contemplation of either of them. So also in the case of an unintended tort, the wrong itself not resulting from contemplation, what is the use of judges talking about what was contemplated in the way of result? The factor of causation should be determinative. The remoteness of some results and the contribution of intervening causes should be tools keen enough, when applied by realistic thinking, to restrict damages within the limits of justice.